Citation Nr: 1536049	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disability currently diagnosed as esophagitis/gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, from November 1990 to May 1991 and from February 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2014 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Throughout the entire initial evaluation period, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  It is at least as likely as not that the Veteran's esophagitis/GERD had its onset during active service and continued ever since.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).
2.  The criteria for service connection for esophagitis/GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this decision, the Board grants entitlement to service connection for esophagitis/GERD, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

In VA correspondence sent to the Veteran in December 2009 and February 2011, VA informed him of what evidence was required to substantiate the claim of entitlement to service connection for bilateral hearing loss and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Service connection for bilateral hearing loss was granted in the November 2011 rating decision.  

Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did in April 2012 with respect to his bilateral hearing loss, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA audiology examinations were conducted in April 2011 and January 2014; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran pertinent questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Legal Analysis

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2014). 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2014).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2014).

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).

When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the Veteran underwent a VA audiological evaluation in June 2011, which reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
54
60
40
LEFT
15
25
52
60
38

Speech discrimination scores using the Maryland CNC controlled speech discrimination tests were noted to be 88 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not affect his usual daily activities.  

An April 2012 private audiology report notes that the Veteran had mild loss of hearing for purposes of communication in both ears as well as reduced discrimination ability bilaterally.  On audiological testing, pure tone thresholds of each ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
55
65
45
LEFT
20
25
50
60
39

It is not clear that Maryland CNC controlled speech discrimination tests were performed.  However, word recognition scores were 84 percent in the right ear and 84 percent in the left ear.  

A November 2012 VA audiological general note indicates that the Veteran received hearing aids.  

The Veteran underwent another VA audio examination in January 2014, which reflects that, on audiological testing, pure tone thresholds of each ear, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
50
55
39
LEFT
25
30
50
55
40

Speech discrimination scores using the Maryland CNC controlled speech discrimination tests were noted to be 88 percent in the right ear and 88 percent in the left ear.  The examiner noted the Veteran's statement that his wife complains because he talks too loud and he turns up the television volume too high.  

The Board finds that the June 2011 and January 2014 VA examination reports provide adequate information for rating purposes.  Applying the method for evaluating hearing loss to the results of the June 2011 VA examination report, the evaluation revealed Level II hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI.  The January 2014 examination results revealed Level II hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to no greater than a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board notes that the Veteran does not meet the criteria for an exceptional pattern of hearing in either ear, as pure tone thresholds are not 55 decibels or greater in each of the four specified frequencies and pure tone thresholds are not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

There are no audiological evaluation results of record indicating a higher level of hearing loss during the period of the claim, to include consideration of the April 2012 private audiogram results.  Notably, even consideration of this test, assuming that Maryland CNC controlled speech discrimination tests had been performed, still yields only hearing level II in each ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to no greater than a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Consequently, an initial compensable rating for the Veteran's bilateral hearing loss is not warranted at any time during the initial evaluation period.

The Board recognizes the Veteran's assertions his hearing loss impacted the ordinary conditions of his daily life and causes him to speak loudly and turns up the volume too loud, causing complaints from his wife.  While the Board acknowledges these difficulties as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2014); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In sum, the preponderance of the evidence is against the Veteran's claim for an increased rating at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's service-connected bilateral hearing loss is adequate.  Ratings in excess of the assigned rating are provided for higher levels of severity of the disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Moreover, there is no evidence of hospitalizations or marked interference with employment due to the hearing loss.  Thus, no extraschedular referral is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected bilateral hearing loss renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that service connection is warranted for a gastrointestinal disability because it began in service and has been present ever since.  He has also claimed that this disability is due to an undiagnosed illness.  A review of the service treatment records indicates that the Veteran was noted to have diarrhea and nausea in April 1991.  Another April 1991 service treatment record reflects that the Veteran reported stomach or belly pain, nausea, diarrhea, or bloody bowel movement.  An August 1991 treatment record notes that the Veteran reported stomach discomfort since returning from active duty service.  The diagnosis was acid indigestion.  A July 1994 VA treatment record notes that the Veteran had chronic acid indigestion.  A November 1997 service treatment record notes that when the Veteran was on annual training at Camp Dodge Iowa he was taken to the VA hospital due to strong stomach ache and vomiting.  A January 2000 service report of medical history reflects that the Veteran reported stomach, liver or intestinal trouble.  A September 2000 VA treatment record notes that the Veteran frequently had acidity and reflux.  It was also noted that an ENT doctor had diagnosed reflux pharyngitis.  An April 2004 service treatment record reflects a history of GERD.  

An August 2010 private treatment record/endoscopy report reflects a diagnosis of esophagitis.  

A February 2012 VA examination report notes that the Veteran reported having recurrent acid reflux, regurgitation, heartburn, and sore throat since 1991.  The examiner noted a diagnosis of GERD.  The examiner opined that the Veteran's esophagus condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that it is well known in medical literature that gastroesophageal reflux signs and symptoms include a burning sensation in your chest (heartburn), chest pain, dysphagia, dry cough, hoarseness or sore throat, regurgitation of food and sensation of a lump in the throat.  After reviewing the claims file the examiner noted that the Veteran was first diagnosed with GERD in 2009, after service.  The Veteran was only diagnosed with reflux pharyngitis in 2000 and no further examination was done at that time to confirm GERD.  In addition, the examiner reasoned that Veteran has other non-service conditions that may increase the risk factors for GERD such as obesity and history of smoking and alcohol use.  

At the hearing before the undersigned the Veteran testified that his stomach problems began during service in 1991 and continued ever since until he was finally diagnosed with esophagitis.

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for esophagitis/GERD.  On the question of whether the Veteran currently has a diagnosis of esophagitis/GERD that began in service and has continued ever since, the Board notes that the Veteran is competent to report matters within his own personal knowledge such as having ongoing gastrointestinal (GI) symptoms during service and ever since.  Moreover, the service treatment records reflect that the Veteran began complaining of GI problems during service.  They also reflect continuing problems and complaints immediately following service and ever since, as well as a history of GERD.  

Although the March 2009 VA examiner opined that the Veteran's currently diagnosed GERD is not etiologically related to service, the examiner did not address the Veteran's ongoing complaints of GI problems since service. 

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the February 2012 VA medical opinion against the claim is of limited probative value and is not sufficient to raise a reasonable doubt.

Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's assertion that recurrent esophagitis/GERD began in service and has persisted to the present to be credible.  Given the Veteran's service treatment records showing ongoing GI complaints, his lay assertions of recurrent symptoms since service, as well as the lack of any evidence in the record contradicting the Veteran's assertions of continuous GI symptoms since his period of service, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records during service confirming a diagnosis of esophagitis/GERD.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for esophagitis/GERD are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 53-56.

The Board also points out that the Veteran served as a wheel vehicle repairer in the Southwest Asia Theatre of Operations and he is thus entitled to the presumptions afforded him by 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  However, because direct service connection has been granted, there is no need to discuss this other theory of entitlement to service connection.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for esophagitis/GERD is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


